Citation Nr: 1228170	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  05-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1984, with additional prior service of two years and one month and subsequent service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and March 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in May 2010, at which time it was remanded for additional development.  Subsequent to the Board's remand, the RO, in a rating decision of January 2012, granted service connection (and a 10 percent evaluation) for traumatic arthritis of the left knee, effective from November 12, 2004, the date of receipt of the Veteran's claim.  Accordingly, the issue of entitlement to service connection for a left knee disability, which was formerly on appeal, is no longer before the Board.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

On April 1, 2008, the Veteran was afforded a hearing before a traveling Veterans Law Judge at the VARO located in Waco, Texas.  

In correspondence of June 2012, the Veteran was informed that the Veterans Law Judge who had conducted his April 2008 hearing was no longer employed by the Board.  In that same correspondence, the Veteran was informed that, although a decision could be reached on the appellate record as it currently existed, the Board would like to offer him the opportunity to testify at another hearing.

In July 2012, the Veteran informed the Board that he would like to appear at a hearing before another Veterans Law Judge at his local RO.

Travel Board hearings are scheduled at the RO.

Accordingly, the case is once again REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action to schedule 
the Veteran for a hearing before a traveling Veterans Law 
Judge at the RO located in Waco, Texas.  A copy of the 
letter scheduling the Veteran for that hearing, along with a 
transcript of the hearing, should be included in the claims
folder.

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


